Citation Nr: 1643305	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The hearing loss claim was remanded by the Board in April 2015.  There has been substantial compliance with this remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran filed a June 2015 notice of disagreement (NOD) with a May 2015 rating decision as to the denial of claims for entitlement to compensation under 38 U.S.C.A. § 1151 for sleep apnea and periodic limb movement disorder.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  


FINDING OF FACT

The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has bilateral hearing loss disability that was demonstrated in service or to a compensable degree within one year after service, or that is otherwise attributable to active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.    

A May 2010 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of relevant disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in March 2013 and June 2015.  The record does not reflect that the examinations, considered together, are inadequate for purposes of determining entitlement to service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, conducted a physical examination of the Veteran, and provided an opinion supported by an adequate rationale.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for certain diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts 

The Veteran contends that he incurred hearing loss due to acoustic trauma from exposure to the sound of helicopters inside of a hanger, and gunfire from being in a combat zone, during service.  Although the Veteran's military occupational specialty (MOS) was typist or clerk, his personnel records contain a combat history stating that he participated in operations against the Viet Cong, which is consistent with the Veteran's report of  being exposed to the noise of gunfire or explosions in a combat zone.  Therefore, acoustic trauma is conceded.  

The Veteran's service treatment records (STRs) contain the results of audiographic testing at entrance and separation from active service.  On the July 1968 entrance examination, the puretone thresholds for the right ear were 0 decibels at 500 Hertz, negative 5 decibels at 1000 Hertz, negative 10 decibels at 2000 Hertz, and 0 decibels at 4000 Hertz.  The left ear had puretone thresholds of 5 decibels at 500, 1000, 2000, and 4000 Hertz.  The August 1972 separation examination had puretone thresholds for the right ear of 10 decibels at 500, 1000 and 2000 Hertz, 5 decibels at 3000 Hertz, 10 decibels at 4000 Hertz, and 5 decibels at 6000 Hertz.  The left ear puretone thresholds were 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000, 3000, and 4000 Hertz, and 10 decibels at 6000 hertz.  

VA treatment records indicate that the Veteran had normal hearing in June 1999, May 2000, April 2001, June 2002, June 2003, and June 2004.  These records did not provide puretone threshold readings.  

A VA examination was conducted in March 2013.  The examiner performed audiological testing, and found pure tone thresholds in the right ear were 20 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, 25 decibels at 4000 Hertz, 20 decibels at 6000 Hertz, and 15 decibels at 8000 Hertz.  The pure tone thresholds in the left ear were 35 decibels at 500 Hertz, 40 decibels at 1000 Hertz, 35 decibels at 2000 Hertz, 45 decibels at 3000 Hertz, 45 decibels at 4000 Hertz, 35 decibels at 6000 Hertz, and 20 decibels at 8000 Hertz.  The speech recognition score was 100 percent bilaterally.  

The examiner noted the hearing thresholds in the Veteran's STRs, and that the Veteran reported being in combat in Vietnam and exposed to gunfire, mortars and helicopters without the use of hearing protection, as well as post-service noise exposure as a mechanic and electronic technician.  The examiner found that the Veteran's hearing loss is less likely than not caused by or a result of service because his hearing was within normal limits, bilaterally, on the entrance and separation examination, and because there was no significant threshold shift noted between entrance and separation.  The examiner also opined that the Veteran's audiometric configuration at separation was not consistent with acoustic trauma, and that one cannot rule out contributions from the Veteran's occupational noise exposure and aging effects.   

Another VA examination was conducted in June 2015.  A hearing test was performed, and the examiner recorded right ear puretone thresholds of 25 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 and 4000 Hertz, and 20 decibels at 6000 and 8000 Hertz.  The left ear puretone thresholds were 30 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 40 decibels at 4000 and 6000 Hertz, and 20 decibels at 8000 Hertz.  The examiner found that the speech discrimination score was 100 percent bilaterally, and noted that the Veteran's noise exposure in service was conceded and that the Veteran stated his hearing loss onset was 5-6 years ago.  The examiner stated that the Veteran's hearing was well within normal limits at the time of enlistment and discharge, with no shift from baseline at the time of discharge.  The examiner opined that it is unlikely that the thresholds shifted significantly during service because the thresholds were all 10 decibels or lower, which rules out hearing loss during military service.  The examiner explained that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there is insufficient evidence for delayed onset of hearing loss secondary to military noise exposure.  Per the examiner, if hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis on which to conclude that current hearing loss is causally related to military service, including noise exposure.  The examiner also stated that the March 2013 audiogram suggested a mild to moderate flat hearing loss across all frequencies, which is not consistent with noise induced hearing loss, and that pattern continues today.  

A private examination was conducted in July 2015, and received by VA in August 2015.  The hearing test revealed puretone thresholds in the right ear of 15 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 25 decibels at 2000, 30000, and 4000 Hertz, 20 decibels at 6000 Hertz, and 15 decibels at 8000 Hertz.  The left ear puretone thresholds were 15 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 40 decibels at 4000 Hertz, 35 decibels at 6000 Hertz, and 20 decibels at 8000 Hertz.  The speech discrimination score was 96 percent in the right ear and 92 percent in the left ear.  The private examiner indicated that the Veteran's claims file had not been reviewed, but that the Veteran's VA examinations as well as the entrance and exit exam values discussed therein were reviewed.  The private examiner found that although hearing was within normal limits at separation, there was a significant decrease in hearing thresholds while serving, indicating that the Veteran was exposed to excessive noise levels.  The private examiner opined that it is more likely than not that the Veteran's hearing loss was related to military noise exposure, and that the opinion was based on case history of excessive noise while serving, notched configuration of hearing loss, and the onset of tinnitus after exposure to combat situations.  

Right Ear Hearing Loss

In this case, the record reflects that the Veteran does not have a right ear hearing loss disability that is eligible for service connection.  A service connection claim requires, at minimum, medical evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   

In this case, that means evidence of a current right ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board recognizes the findings of the examiners that the Veteran has sensorineural hearing loss in his right ear.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes.  Although there has been demonstration of some degree of right ear hearing loss per Hensley v. Brown, 5 Vet. App. 155, 159 (1993) subsequent to service, the demonstrated hearing loss does not constitute hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  

In this case, the Veteran's hearing tests reveal at worst a 96 percent speech discrimination score for the right ear.  No hearing test revealed auditory thresholds of 40 decibels or more, or of 26 decibels or greater at three of the named frequencies.  Therefore, the medical evidence of record indicates that the Veteran does not meet the criteria for right ear hearing loss disability under 38 C.F.R. § 3.385 at any time during the appeal period, and the Board cannot grant service connection for hearing loss in the right ear.  Therefore, discussion of any connection between the Veteran's current right ear hearing loss and service is not necessary.

Left Ear Hearing Loss

The Veteran does have a current left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  As has been noted above, the Veteran's personnel records indicate that he participated in combat, which means that acoustic trauma is conceded.  Therefore, the remaining issue is whether the Veteran's left ear hearing loss disability is related to the in-service acoustic trauma.  

As the Veteran's lay testimony and VA treatment records both indicate that the Veteran's hearing loss did not develop until more than a year after service, presumptive service connection for a chronic disability is not available in this case.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.  Even though presumptive service connection is not available, the Board must also consider service connection on a nonpresumptive direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

The record contains conflicting medical opinions as to the etiology of the Veteran's left ear hearing loss.  The VA examiners contend that there was no significant threshold shift during service, while the private examiner asserts that there was a significant decrease in hearing thresholds.  The Board's review of the STRs reveal that the only threshold shift in the left ear hearing during service was a change of five decibels at 1000 Hertz.  The June 2015 VA examination specified that the left ear threshold shift was not significant because the threshold was 10 decibels or lower, and cited to a specific medical source, Institute of Medicine, in support of the negative conclusion.  The Board also notes that the federal regulations governing occupational noise exposure are consistent with the VA examiners' findings that the threshold shift of 5 decibels in the Veteran's left ear during service was not significant.  The regulations define a standard threshold shift as a change in hearing threshold relative to the baseline audiogram of an average of 10 decibels or more at 2000, 3000, and 4000 Hertz in either ear.  29 C.F.R. § 1910.05.  
By contrast, the private examiner has not provided an explanation as to what constitutes a significant versus insignificant threshold shift, and has not cited specific medical literature.  Similarly, the private examiner has not explained why the characterization of the Veteran's hearing loss in July 2015 as notched supports the conclusion that his hearing loss is a result of acoustic trauma in service, and has not attempted to reconcile the July 2015 findings with the flat hearing loss configuration in March 2013 and in June 2015, as described in the VA examination reports.  Additionally, the private examiner did not review the entire claims file.  Therefore, the Board finds that the opinions provided by the VA examiners have more probative weight.  As noted above, the Veteran does not have a current hearing loss disability of the right ear, and discussion of etiology regarding the right ear is not necessary.  
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


